DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation 1-7” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 1 claims “a second ground connection (120) , as well as the primary ground connection (110), located inside of the outer conductive shell. That is contradicts to Fig. 2. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 , 8-12 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by  Fisher Jr (US 4,697,859)   .

With regard to claim 1 , Fisher Jr (US 4,697,859) disclose (Fig. 2) 
an electrical connector (14) , comprising:
an outer conductive shell (32) enclosing at least one signal contact (31) therein and including a front end for mating with a mating connector and a back end opposite the front end for electrically connecting to a printed circuit board;
a primary ground connection located inside of the outer conductive shell, the primary ground connection being configured to electrically engage the mating connector with the printed circuit board (16); and
a secondary ground connection located inside of the outer conductive shell, the secondary ground connection being configured to electrically engage the mating connector with the printed circuit board.

    PNG
    media_image1.png
    302
    569
    media_image1.png
    Greyscale



With regard to claim 8. Fisher Jr  (US 4,697,859) , disclose  electrical connector (12), comprising:

an inner conductive shell  positioned inside of the outer conductive shell, the inner conductive shell (69) supporting at least one signal contact (67b) therein and having an interface end for connecting with the mating connector, the interface end including a plurality of flexible spring fingers;
a primary ground connection (69a)  located inside of the outer conductive shell, the primary ground connection including one or more contact points located on the spring arms of the inner conductive shell that are configured to electrically engage the mating connector with the printed circuit board; and
a secondary ground connection (102) located inside of the outer conductive shell, the secondary ground connection being configured to electrically engage the mating connector with the printed circuit board.
With regard to claim 9. Fisher Jr  (US 4,697,859) , disclose   the primary and secondary ground connections define separate grounding paths at least partially through the electrical connector to the printed circuit board.
With regard to claim 10. Fisher Jr  (US 4,697,859) , disclose  the outer conductive shell (61)  encloses the inner conductive shell (69).
With regard to claim 11. Fisher Jr  (US 4,697,859) , disclose  the outer conductive shell (61) has a tubular shape. 
With regard to claim 12. Fisher Jr  (US 4,697,859) , disclose  each of the flexible spring fingers (69a) has a distal lip on which at least one of the contact points of the primary ground connection is located.




Claim(s)  8-15 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Zhao et al(US 6,5695,644)
With regard to claim 8. Zhao et al , disclose  electrical connector (1), comprising:
an outer conductive shell (5) including a front end for mating with a mating connector and a back end opposite the front end for electrically connecting to a printed circuit board;
an inner conductive shell  (6) positioned inside of the outer conductive shell, the inner conductive shell (6) supporting at least one signal contact (7) therein and having an interface end for connecting with the mating connector, the interface end including a plurality of flexible spring fingers (63);
a primary ground connection (63)  located inside of the outer conductive shell, the primary ground connection including one or more contact points located on the spring arms of the inner conductive shell that are configured to electrically engage the mating connector with the printed circuit board; and
a secondary ground connection (53) located inside of the outer conductive shell, the secondary ground connection being configured to electrically engage the mating connector with the printed circuit board.

With regard to claim 9. Zhao et al , disclose that  the primary (63) and secondary ground connections (53) define separate grounding paths at least partially through the electrical connector to the printed circuit board.
With regard to claim 10. Zhao et al , disclose that  the outer conductive shell (61)  encloses the inner conductive shell (69).
With regard to claim 11. Zhao et al , disclose that  the outer conductive shell (5) has a tubular shape. 
With regard to claim 12. Zhao et al , disclose that  each of the flexible spring fingers (63) has a distal lip on which at least one of the contact points of the primary ground connection is located.
With regard to claim 13. Zhao et al , disclose that  the inner conductive shell (6)is separate and spaced from the outer conductive shell (5).
With regard to claim 14. Zhao et al , disclose that  a dielectric insert (2) is disposed between the outer and inner conductive shells.
With regard to claim 15. Zhao et al , disclose that  the at least one signal contact  is supported by another dielectric insert (22) that is inside of the inner conductive shell.
Claim(s) 1-7, 16-21 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by  Nakagawa et al (US 7,086,867) .
With regard to claim 1 , Nakagawa et al (US 7,086,867) disclose (Fig. 15) 
an electrical connector (B) , comprising:
an outer conductive shell (56, 57) enclosing at least one signal contact (54A) therein and including a front end for mating with a mating connector and a back end opposite the front end for electrically connecting to a printed circuit board;
a primary ground connection (57) located inside of the outer conductive shell, the primary ground connection being configured to electrically engage the mating connector with the printed circuit board; and
a secondary ground connection (56a) located inside of the outer conductive shell, the secondary ground connection being configured to electrically engage the mating connector with the printed circuit board.
With regard to claim 2 , Nakagawa et al (US 7,086,867) disclose the primary and secondary ground connections define separate grounding paths at least partially through the electrical connector to the printed circuit board.
With regard to claim 3 , Nakagawa et al (US 7,086,867) disclose the primary ground connection (57)  is one or more contact points located on an inner conductive shell inside of the outer conductive shell
With regard to claim 4 , Nakagawa et al (US 7,086,867) disclose the outer conductive shell (56) has a tubular shape.
With regard to claim 5 , Nakagawa et al (US 7,086,867) disclose the at least one signal contact (54a)  is in a set- back position such that the front end of the outer conductive shell extends past an interface end of the at least one signal contact for a closed entry mating. 
With regard to claim 6 , Nakagawa et al (US 7,086,867) disclose (Fig. 13) the secondary ground connection (57) includes one or more spring tabs extending inwardly from the outer conductive shell. 
With regard to claim 7 , Nakagawa et al (US 7,086,867) disclose the one or more spring tabs are configured to snap onto the mating connector.
With regard to claim 16 , Nakagawa et al (US 7,086,867) disclose electrical connector, comprising:
a conductive shell (56, 57)  supporting at least one signal contact therein and comprising inner (57)and outer surfaces (56), a front end for mating with a mating connector, and a back end opposite the front end for electrically connecting to a coaxial cable;
a plurality of ground connections (56a located on both the inner and outer surfaces of the outer shell, the plurality of ground connections comprising a plurality of contact points configured to electrically engage the mating connector with the coaxial cable, wherein the at least one signal contact is supported in a set-back position inside of the conductive shell behind the plurality of ground connections such that the at least one signal contact is spaced further from a front face 

    PNG
    media_image2.png
    389
    575
    media_image2.png
    Greyscale

With regard to claim 17 , Nakagawa et al (US 7,086,867) disclose the plurality of ground connections (56, 57) define a combined ground path at least partially through the electrical connector to the coaxial cable. 
With regard to claim 18 , Nakagawa et al (US 7,086,867) disclose at least one of the contact points (57) of the plurality of ground connections is located directly on the inner surface of the conductive shell (56).
With regard to claim 19 , Nakagawa et al (US 7,086,867) disclose another one of the contact points (56A) of the plurality of ground connections is located on the outer surface of the conductive shell.
With regard to claim 20 , Nakagawa et al (US 7,086,867) disclose the another one of the contact points (56A) is located in an annular recess in the outer surface of the conductive shell.
. With regard to claim 21 , Nakagawa et al (US 7,086,867) disclose The electrical connector of claim 16, wherein the plurality of ground connections  define separate grounding paths (56, 57) at least partially through the electrical connector
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        							3/24/22